Richardson, C. J.,
delivered the opinion of the court.
The question is, whether the demandants have showed a title to the demanded premises ? Those premises are not within the limits of the township of Enfield, as described in the charter, hut are in a gore of land left between the territory described in the charter of Enfield, and the township of Grantham. It can hardly admit a doubt, that the gore was left out of the charter of En-field by mistake. But this mistake cannot be corrected by a court of law. There is no ambiguity, either patent or latent, in the charter, in relation to the southerly line of Enfield. There is nothing on the face of the charter that indicates, in the slightest degree, an intention that the gore should be included in the township of Enfield, and to admit extrinsic proof that sixty-eight degrees were inserted in the charter by mistake, instead of fifty-eight degrees, would be a violation of one of the soundest and best established rules of evidence. 1 Caine’s Rep. 358, Jackson v. Bowen; 11 Johns. 201, Jackson v. Sill; 10 ditto, 133, Jackson v. Stanley ; 12 ditto, 77, Jack*284son v. Hart ; 8 ditto, 375, Fitzhugh v. Runyon; 17 ditto, 146, Jackson v. Wilkinson ; 6 Cowen, 281, Jackson v. Marsh.
Whether a mistake in a charter can be corrected in this court, in a suit between the State and the proprietors of the township, by virtue of our general jurisdiction, or under the statute of February 6, 1789, which empowers this court to try all causes touching the validity of grants by the State, and the performance of the conditions in such grants, it is unnecessary to consider in this case, because however that may be, it is clear such a mistake cannot be corrected in a suit between individuals. 6 Cowen, 281, Jackson v. Marsh; 10 Johns. 23, Johnson v. Lawton.
It then remains to enquire, whether the said acts of the legislature, passed March 28, 1781, and June 18, 1802, have vested in the proprietors of Enfield, the gore in which the demanded premises are situated ? On this question it seems to us there can be no doubt. Application was made to the legislature to correct a mistake in the charter of Enfield. It seems not to have been disputed that there was a mistake, and a committee was appointed to correct it. The committee made a report, by which the mistake, with the assent of all concerned, was corrected, and the line of Enfield so established as to include the said gore in that township ; and that report is made by law conclusive between the parties. In those proceedings the State and the proprietors of Enfield and Canaan were clearly parties. The said acts of the legislature show conclusively, that the intention was that the gore should be vested in the proprietors of Enfield. There are no particular terms necessary to constitute a grant by the legislature. 6 Pick. 409, Ward v. Bartholomew. Individuals may establish a line between their lands by agreement. 7 Cowen, 761, Rockwell v. Adams; 5 ditto, 371, Doc v. Thompson; 4 ditto, 450, Jackson v. Talmage; 9 Johns. 100, Jackson v. Smith.
*285And when the legislature have by statute established a particular line, as the line of a township, the State is estopped to say that the title of the proprietors of the township does not extend to such line. It is clear, that a State Stay be estopped by the acts of its legislature. 3 Pick. 224.
But the township of Grantham is described in the charter, as bounded on one side by a line running south fifty-eight degrees east by the south line of Enfield, and it is contended, that by a well known rule of construction the line of the town of Enfield, and not the point of compass, is to fix the north line of Grantham. If it appeared, that the south line of Enfield was, at the time when the charter of Grantham was made, a known marked line, which had been previously run out and monuments erected to designate it, it would certainly deserve very serious consideration whether the proprietors of Grantham could not hold to such line.
But it does not appear, that when the charter of Gran-tham was made, the south line of Enfield had been actually located, and there was then nothing to designate it except the point of compass mentioned in the charter of Enfield. What rule of construction is to apply in such a ease it will be time enough to consider, when the proprietors of Grantham, or some person claiming under them, shall see fit to raise the question. We are of opinion that the actual location of the township of Enfield by the legislature, is valid against all the rest of the world. It does not appear that the tenant sets up any title undér the proprietors of Grantham, and the nonsuit in this ease must be set aside.